DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 2 and 17, several of the features of these claims were known in the art as evidenced by Gonzalez Dias et al (U.S. PG Pub. No. 2020/0294220) which anticipates the limitations of parent claims 1 and 16, respectively. In particular, Gonzalez Dias discloses a robot controller configured to receive a vehicle inspection protocol (VIP)(e.g., “inspection plan 110”) for a vehicle being assembled at: ¶¶ [0034]-[0035](“[T]he inspection planning service (IPS) loads an inspection plan 110 to automatically recognize relevant viewpoints. The inspection plan assists data collection from assets including target viewpoints, paths and actions to perform.”) and FIG. 1. David (U.S. Patent No. 9,536,254) discloses a vehicle inspection protocol that corresponds to a vehicle identification number (VIN) at 4:1-24, but does not disclose that the vehicle inspection protocol also corresponds to a vehicle configuration number (VCN) for the vehicle being assembled.




(continued on next page)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 - 10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonzalez Dias et al (U.S. PG Pub. No. 2020/0294220).

With regards to claim 1, Gonzalez Dias discloses at least one robot (e.g., “robots 204”) with at least one scanner at ¶¶ [0035](“The operator in this system can be a …, robots, group of robots or any other data collection devices or instruments.”), [0040](“This service manages inspection planning of assets as performed by operators or robots 204…”), [0083]-[0084](“a robotic camera system… In vehicle manufacturing systems, the example implementations can inspect conditions of vehicle on the manufacturing line.”) and FIG. 1:


    PNG
    media_image1.png
    390
    867
    media_image1.png
    Greyscale

Gonzalez Dias discloses a robot controller configured to receive a vehicle inspection protocol (VIP)(e.g., “inspection plan 110”) for a vehicle being assembled at: ¶¶ [0034]-[0035](“[T]he inspection planning service (IPS) loads an inspection plan 110 to automatically recognize relevant viewpoints. The inspection plan assists data collection from assets including target viewpoints, paths and actions to perform.”) and FIG. 1.
Gonzalez Dias discloses the VIP (e.g., “inspection plan 110”) comprising checkpoints to be scanned on the vehicle and the checkpoints (e.g., “each viewpoint vpi”) corresponding to at least one of components installed on the vehicle and connections between components installed on the vehicle and commanding the robot to move the at least one scanner per the VIP for the vehicle being assembled such that the checkpoints are scanned and at least one characteristic of each checkpoint is recorded at ¶¶ [0048]-[0049] and FIGS. 5(a)-5(b): “As illustrated in FIG. 5(a), a task plan has a set of tasks tk required to complete the inspection Ii. Tasks are a set of steps to reach a target view point vpi (e.g., move-right, move straight). Tasks also involve actions aci to perform at the viewpoint (e.g., capture or send image). The system uses the task plan to build an abstract map plan as illustrated in FIG. 5(b) which details the required paths pk to reach each view point vpi. Once the operator reaches the viewpoints, they perform an action(s) indicated in the plan, e.g., capture the images.”


    PNG
    media_image2.png
    270
    763
    media_image2.png
    Greyscale

See, also, ¶¶ [0067]-[0069]; to wit: “After the asset region of interest R1 is identified, the second step in defect identification is the asset-area localization 1101, which involves the localization of asset-area region R2… The new region R2 is expected to represent specific areas such as doors of a car... Asset-area defect classification 1102 is a classification method that evaluates if defect exists using the area R2 as input. The underlying assumption is that R2 belongs to a specific asset component or part with a known shape, structure, position or texture.” See, also, ¶ [0083].
Gonzalez Dias discloses a scanner controller configured to compare the at least one recorded characteristic of each checkpoint with at least one reference characteristic of each checkpoint at ¶¶ [0069]-[0071](“The classification model has learned the characteristics of the component regions with defects and without defects. Therefore, the defect classifier determines if the differences of R2 lead to defects or not.”) and FIG. 11; see, also, ¶¶ [0041], [0058](“As part of the visual assessment post data acquisition, the inspection analysis service 800 identifies defects. A defect is defined as a deviation of the target asset in shape, surface or position from a known or expected status…”) See, also, ¶ [0083].


    PNG
    media_image3.png
    315
    733
    media_image3.png
    Greyscale


With regards to claim 8, Gonzalez Dias discloses scanners consisting of 2D cameras at ¶¶ [0053], [0083](“robotic camera system”), [0096].
With regards to claim 9, Gonzalez Dias discloses the checkpoints comprise a position of a component on the vehicle being assembled at ¶¶ [0035](“The inspection plan assists data collection from assets including target viewpoints, paths and actions to perform”), [0048]-[0049](“For instance, a descriptor type denoted as A refers to a regular inspection of a compact car which requires data collection from 4-side points: left, right, back, and front…”).
With regards to claim 10, Gonzalez Dias discloses an inspection station of a vehicle assembly line at ¶ [0084](“In vehicle manufacturing systems, the example implementations can inspect conditions of vehicle on the manufacturing line”), the at least one robot with the at least one scanner positioned in the inspection station at ¶ [0083](“robotic camera system”), wherein the robot controller is configured to receive a vehicle inspection protocol (VIP) (e.g., “inspection plan 110”) for a plurality of vehicles being assembled at ¶¶ [0034]-[0035](“[T]he inspection planning service (IPS) loads an inspection plan 110 to automatically recognize relevant viewpoints. The inspection plan assists data collection from assets including target viewpoints, paths and actions to perform.”) and FIG. 1; ¶¶ [0048]-[0049] and FIGS. 5(a), 5(b); and, Gonzalez Dias discloses that the VIP comprising checkpoints to be scanned on each of the plurality of vehicles and the checkpoints corresponding to at least one of components installed on the plurality of vehicles and connections between components installed on the plurality of vehicles at ¶¶ [0048]-[0049], [0067]-[0069] and FIG. 11.





(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Dias et al (U.S. PG Pub. No. 2020/0294220) in view of Jurdeczka (U.S. PG Pub. No. 2017/0309010).
With regards to claim 3, Gonzalez Dias discloses a VIP (e.g., “inspection plan 110”) comprising checkpoints (e.g., “each viewpoint vpi”) to be scanned on a vehicle at ¶¶ [0048]-[0049] and FIGS. 5(a)-5(b), but does not specify how many checkpoints are scanned. However, this limitation was known in the art:
Jurdeczka discloses a plurality of checkpoints that is greater than or equal to ten (10) checkpoints at ¶¶ [0032]-[0033]: “To assemble a large structure such as the car body of a railway vehicle, a lot of mounting parts must be mounted at the correct position to the car body shell. Typically, the number of mounting parts is in the order of 300... It is therefore important to inspect the assembled car body to make sure that it is complete, i.e. that all desired mounting parts are present.” (emphasis added). At ¶ [0049], Jurdeczka further discloses: “[O]ne identifies desired mounting parts 202, 203 located therein and searches for point sets 102 (i.e. mounted parts) in the corresponding final picture comparison area 105 that match said desired mounting parts, cf. FIG. 4. As can be seen in FIG. 4, the desired mounting part 203 (the hexagon) has no equivalent in the final comparison area 105. Hence, the desired mounting part 203 is identified as missing.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use more than 10 checkpoints, as taught by Jurdeczka, when scanning checkpoints on a vehicle.  The motivation for doing so comes from Jurdeczka, which discloses, “Typically, the number of mounting parts is in the order of 300. Due to the large number of mounting parts, errors can occur during the assembly process, meaning that some mounting parts are misplaced or even absent from the assembled car body. It is therefore important to inspect the assembled car body to make sure that it is complete, i.e. that all desired mounting parts are present.” (emphasis added).”  (Jurdeczka, ¶ [0032]).  Therefore, it would have been obvious to combine Jurdeczka with Gonzalez Dias to obtain the invention specified in this claim.
With regards to claim 4, Gonzalez Dias discloses a vehicle inspection report (VIR)(e.g., “recommendation system 104” or “results”) is generated at ¶¶ [0033], [0038] and FIG. 1; see, also, ¶¶ [0059], [0070](“From the execution of the methods described above, three main types of results are thereby generated: a) defects, if the existing input image have defects; b) where, the localization of the region R2 with defects; and c) confidence levels of the predictions.”); ¶ [0083](“The results, requests and images are stored into inspection-assets library 1303.”). Gonzalez Dias does not specify that a vehicle inspection report (VIR) is generated in less than sixty (60) seconds, however, this limitation is functional. It defines the invention, “by what it does rather than by what it is.”  In re Swinehart, 439 F.2d 210, 212 (CCPA 1971).  There is nothing intrinsically wrong with functional claiming.  Id.  Nevertheless, the United States Patent & Trademark Office is not in a position to perform testing to determine whether or not the method taught by Gonzalez Dias reference generates a vehicle inspection report (VIR) in less than sixty (60) seconds. However, the Court of Appeals for the Federal Circuit has held that where structural similarities between an invention as claimed and the prior art justify an inference that the prior art may be inherently capable of performing the functional limitation, prima facie inherency has been established:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

In re Schrieber, 128 F.3d 1473, 1478 (CAFC 1997), quoting, Swinehart, 439 F.2d at 213.  In the present Application, the structure supporting the claimed function comprises generating defect images using scanners on robotic arms scanning checkpoints on a vehicle (application-as-filed at ¶ [0031] and FIG. 2) and analyzing those images for defects by comparison with reference images using a computer (application-as-filed at ¶ [0039] and FIG. 4B).  These same structures are found in the Gonzalez Dias reference at ¶¶ [0083]-[0084](“a robotic camera system”) and ¶¶ [0069]-[0071](“The classification model has learned the characteristics of the component regions with defects and without defects. Therefore, the defect classifier determines if the differences of R2 lead to defects or not.”) and FIG. 11. See, also, the discussion of anticipation in claim 1. Given the structural similarities between the process recited by the invention of the present claim and the disclosure in Gonzalez Dias, this limitation is found to be inherent in Gonzalez Dias.
Jurdeczka discloses scanning greater than or equal to fifty (50) checkpoints at ¶¶ [0032]-[0033]. The motivation for this combination is the same as was previously presented.
With regards to claim 5, Gonzalez Dias discloses a vehicle inspection report (VIR)(e.g., “recommendation system 104” or “results”) is generated at ¶¶ [0033], [0038] and FIG. 1; see, also, ¶¶ [0059], [0070]; ¶ [0083]. Gonzalez Dias further discloses that the vehicle inspection report (VIR) comprises a pass or no-pass result at ¶ [0069](“[T]he defect classifier determines if the differences of R2 lead to defects or not.”) and FIG. 11:


    PNG
    media_image3.png
    315
    733
    media_image3.png
    Greyscale


See, also, ¶ [0079]. As shown in FIG. 11, Gonzalez Dias discloses localizing the position of the defects in the image using a bounding box, but Gonzalez Dias does not specify displaying the results, i.e., bounding box. It does not specify displaying the VIR using a visual indicator for each scanned checkpoint, the visual indicator being a pass or no-pass indicator. However, this limitation was known in the art:
Jurdeczka discloses a VIR that comprises a visual indicator for each scanned checkpoint, the visual indicator being a no-pass indicator at ¶ [0050] and FIG. 5 (“As shown in FIG. 5 , the missing desired mounting parts 203 can be highlighted in a visual representation R of the car body 2.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to display the VIR results using a visual indicator for each scanned checkpoint, as taught by Jurdeczka, after generating a vehicle inspection report (VIR) comprising pass or no-pass results according to Gonzalez Dias.  The motivation for doing so comes from Jurdeczka, which discloses, “Using this representation R, an operator can then visually inspect the car body 2 to check whether the highlighted mounting parts are indeed missing and take corrective action.”  (Jurdeczka, ¶ [0050]).  Therefore, it would have been obvious to combine Jurdeczka with Gonzalez Dias to obtain the invention specified in this claim.
With regards to claim 6, Jurdeczka discloses a display configured to receive and display the VIR to an operator at ¶ [0050]. The motivation for this combination is the same as was previously presented.

Claims 7, 16, 18 - 20, are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Dias et al (U.S. PG Pub. No. 2020/0294220) in view of Jurdeczka (U.S. PG Pub. No. 2017/0309010), in further view of Inoue et al (U.S. PG Pub. No. 2018/0238810).

With regards to claim 7, Gonzalez Dias discloses determining a no-pass indicator for a checkpoint having a recorded characteristic outside a predefined tolerance (e.g., “known or expected status”) of a reference characteristic at ¶¶ [0041](“A defect is defined as a deviation of the target asset in shape, surface or position from a known or expected status…”), [0069]-[0071], [0083], but does not specify displaying the no-pass indicator. However, this limitation was known in the art as evidenced by the Jurdeczka reference.
Gonzalez Dias discloses generating a vehicle diagram with a no-pass checkpoint marker illustrating where the checkpoint with the no-pass indicator is located on the vehicle at ¶¶ [0066]-[0070] and FIG. 11, but does not specify displaying the diagram. However, this limitation was known in the art as evidenced by the Jurdeczka reference.


    PNG
    media_image4.png
    316
    735
    media_image4.png
    Greyscale


Gonzalez Dias discloses capturing an image of the recorded characteristic at ¶¶ [0032], [0036], [0043]-[0044], [0049], [0083], but does not specify displaying the captured image. However, this limitation was known in the art as evidenced by the Inoue reference.
Gonzalez Dias receiving an image of the reference characteristic for the checkpoint at ¶¶ [0069]-[0071], but does not specify displaying the reference image. However, this limitation was known in the art as evidenced by the Inoue reference.
Jurdeczka discloses displaying a vehicle diagram (e.g., “visual representation R”) with a no-pass checkpoint marker (e.g., “missing desired mounting parts 203”) illustrating where the checkpoint with the no-pass indicator is located on the vehicle at ¶ [0050] and FIG. 5: “As shown in FIG. 5, the missing desired mounting parts 203 can be highlighted in a visual representation R of the car body 2. Using this representation R, an operator can then visually inspect the car body 2 to check whether the highlighted mounting parts are indeed missing and take corrective action.”

    PNG
    media_image5.png
    204
    713
    media_image5.png
    Greyscale

The motivation for this combination is the same as was previously presented.
Inoue discloses displaying an image of the reference characteristic for the checkpoint at ¶ [0022](“The inspector wearing the AR display device 100 can see an object which exists ahead of a line of sight, in a reality space, via the display unit 105 of the AR display device 100”) and ¶ [0033]. Inoue further discloses displaying an image of the recorded characteristic at ¶ [0030](“the reference image includes a qualified image and a disqualified image”) and ¶ [0033]: “One qualified image 221 and one disqualified image 223 are displayed on the left side and the right side of the display unit 105, respectively. Thereby, the inspector sees the emblem 201 of the finished car 200 as the inspection target existing in the reality space via the display unit 105, and can simultaneously see the qualified image 221 and the disqualified image 223 which are displayed on the display unit 105. In other words, the inspector can recognize an augmented reality space in which the qualified image 221 and the disqualified image 223 are superimposed on the inspection target existing in the reality space.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to display both the reference and captured images, as taught by Inoue, after determining a no-pass indicator for a checkpoint having a recorded characteristic outside a predefined tolerance (e.g., “known or expected status”) of a reference characteristic, as taught by Gonzalez Dias.  The motivation for doing so comes from Inoue, which discloses, “Thus, the inspector can perform judgement (inspection) of the inspection target more easily and accurately. As described above, the AR display system according to this embodiment can perform support leading to improvement of the inspection accuracy of the visual inspection by the inspector.”  (¶ [0053]).  Therefore, it would have been obvious to combine Inoue with Gonzalez Dias to obtain the invention specified in this claim.
With regards to claim 16, the steps performed by the apparatus of this claim are obvious over the combination of Gonzalez Dias, Jurdeczka and Inoue for the same reasons as were presented with respect to claim 7, and its parent claims 1 and 6, which are apparatus claims reciting these same steps.
With regards to claim 18, the steps performed by the apparatus of this claim are obvious over the combination of Gonzalez Dias, Jurdeczka and Inoue for the same reasons as were presented with respect to claim 4, which is an apparatus claim reciting these same steps.
With regards to claim 19, the steps performed by the apparatus of this claim are obvious over the combination of Gonzalez Dias, Jurdeczka and Inoue for the same reasons as were presented with respect to claim 4, which is an apparatus claim reciting these same steps.
With regards to claim 20, the steps performed by the apparatus of this claim are obvious over the combination of Gonzalez Dias, Jurdeczka and Inoue for the same reasons as were presented with respect to claim 19, and its parent claim 16, which are apparatus claims reciting these same steps.
Claims 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Dias et al (U.S. PG Pub. No. 2020/0294220) in view of Vision Systems Design, “GigE-camera-based system automates inspection of automotive chassis assemblies.”
With regards to claim 11, Gonzalez Dias discloses an inspection station of a vehicle assembly line at ¶ [0084](“In vehicle manufacturing systems, the example implementations can inspect conditions of vehicle on the manufacturing line”), but does not specify a chassis of the vehicle is visually inspected in the inspection station and a body of the vehicle is assembled on the chassis of the vehicle after the inspection station. However, this limitation was known in the art:
Vision Systems Design discloses a chassis of the vehicle is visually inspected in the inspection station at pp. 1-2, “In automobile manufacturing, it is essential to inspect whether parts such as plugs, rivets, and screws are correctly placed on the car chassis and body as the car moves along the production line… These cameras are placed below and to the sides of the chassis in such a manner that every single plug is visible by at least one camera while the vehicle is moving.” And, because Vision Systems Design discloses inspecting only the chassis and further discloses inspecting “every single plug” on the chassis, Vision Systems Design inherently discloses the body of the vehicle is assembled on the chassis of the vehicle after the inspection station because inspecting “every single plug” necessarily requires there be no body obstructing a view of those plugs. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to visually inspect a chassis of the vehicle in the inspection station, as taught by Vision Systems Design, at an inspection station of a vehicle assembly line, as taught by Gonzalez Dias.  The motivation for doing so comes from Vision Systems Design, which discloses, “In automobile manufacturing, it is essential to inspect whether parts such as plugs, rivets, and screws are correctly placed on the car chassis and body as the car moves along the production line.” (p. 1). Therefore, it would have been obvious to combine Vision Systems Design with Gonzalez Dias to obtain the invention specified in this claim.
With regards to claim 12, Gonzalez Dias discloses different VIPs (e.g., “inspection plan 110”)  for different vehicle configurations at ¶¶ [0043]-[0044]: “A guided inspection is facilitated by a library of inspection plans 303 that aids the operator to consistently collect images based on inspection types, e.g., regular or specialized; asset type, e.g., a compact car or large truck; or focus areas, e.g., tire or bumper.” Gonzalez Dias does not specify that “library of inspection plans 303” has more than one hundred different VIPs, but Gonzalez Dias discloses VIPs (e.g., “inspection plan 110”)  for different articles of vehicle configurations; but a typical automobile manufacture has hundreds of different articles of vehicle configurations. Presumably, an automobile manufacturer would use the system of Gonzalez Dias with each of their hundreds of different articles of vehicle configurations. Notwithstanding the aforesaid, the present recitation is not limiting because this is an apparatus claim. The article worked upon does not limit apparatus claims. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See, also, MPEP § 2115.
With regards to claim 13, Vision Systems Design discloses the at least one robot with the at least one scanner comprises a first robot with a first set of scanning devices on a first side of the vehicle being assembled and a second robot with a second set of scanning devices on a second side of the vehicle being assembled at p. 2: “These cameras are placed below and to the sides of the chassis in such a manner that every single plug is visible by at least one camera while the vehicle is moving… On each side of the car, six cameras focus on wheel arches and trim elements from different viewing angles.” The motivation for this combination is the same as was previously presented.
With regards to claim 14, Gonzalez Dias discloses a robot controller configured to command robots with scanning devices to move per the different VIPs (e.g., “library of inspection plans 303”) for different vehicle configurations that a guide robotic camera in its movements at ¶¶ [0043]-[0044].
Vision Systems Design discloses a first robot with a first set of scanning devices on a first side of the vehicle being assembled and a second robot with a second set of scanning devices on a second side of the vehicle being assembled at p. 2: “These cameras are placed below and to the sides of the chassis in such a manner that every single plug is visible by at least one camera while the vehicle is moving… On each side of the car, six cameras focus on wheel arches and trim elements from different viewing angles.” The motivation for this combination is the same as was previously presented.
With regards to claim 15, Gonzalez Dias discloses a VIP (e.g., “inspection plan 110”) comprising checkpoints (e.g., “each viewpoint vpi”) to be scanned on a vehicle at ¶¶ [0048]-[0049] and FIGS. 5(a)-5(b). But. Gonzalez Dias does not specify the VIP is for a chassis of a vehicle.
Vision Systems Design discloses a VIP that is for a chassis of a vehicle at pp. 1-2. The motivation for this combination is the same as was previously presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668